Andrews, C. J.
This is a writ of error from a judgment of the Superior Court in New Haven county, sitting at Waterbury, brought to the Supreme Court of Errors in Hartford in and for the first judicial district. The complaint was duly served and was returned on the first Tuesday of October, 1890, when the parties appeared, but no plea or answer was made. By agreement the case was beard at Bridgeport,—briefs being submitted on the merits and as though the case stood on an answer averring “ nothing erroneous.”
The case must be erased from the docket. The Supreme Court of Errors in the first judicial district has no jurisdiction to hear a writ of error from a judgment of the Superior Court in New Haven County, that county being in the third *497judicial district. The statute, (Gen. Statues, § 1145,) provides that “ writs of error for error in matters of law only may be brought from the judgment and decrees of the Superior Court * * * to the Supreme Court of Errors in the judicial district or county where the judgments are rendered or the decrees passed.” This is the only authority the Court of Errors has to hear and determine any writ of error.
A writ of error is defined by Chief Justice Marshall in Cohens v. Virginia, 6 Wheaton, 409, to be “ a commission by which the judges of one court are authorized to examine a record upon which a judgment was given in another court, and on such an examination to affirm or reverse the same according to law.” This definition involves, what would perhaps be clear enough without it, that one court never has the power to pronounce the judgment of any other court to be erroneous except it is authorized so to do by some express law to that effect. Tidd’s Practice, 1051. See also 1 Swift’s Dig., 690, where it is said that the mode of issuing writs of error is regulated by statute and that the writ must be brought in the county where the original action was tried.
When a court has no jurisdiction of the cause it is not in the power of the parties to confer jurisdiction by waiving all objection. That could not be done by an agreement. Grumon v. Raymond, 1 Conn., 44 ; Bart v. Granger, id., 169 ; Ives v. Finch, 22 id., 106 ; Sears v. Terry, 26 id., 280 ; Fowler v. Bishop, 32 id., 199 ; Nichols v. Hastings, 35 id., 546 ; Hoey v. Hoey, 36 id., 386 ; Camp v. Stevens, 45 id., 92.
The case must be stricken from the docket.
In this opinion the other judges concurred.